Citation Nr: 0913657	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1973, with subsequent periods of active duty for 
training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that confirmed and continued the Veteran's 
prior denial of service connection for a right knee 
disability.  The claims file was subsequently transferred to 
the RO in St. Petersburg, Florida.  

The Veteran's reopened right knee disability claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a January 1981 rating action, the RO denied service 
connection for a right knee disability; the Veteran was 
provided notice of the decision and of his appellate rights; 
he did not appeal this determination, and the decision became 
final.

2.  Evidence added to the record since the January 1981 
rating decision denying service connection for right knee 
disability is so significant that it must be considered in 
order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's unappealed January 1981 decision that denied 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105 (West 2002) (formerly 38 U.S.C.A § 4005 
(1976)); 38 C.F.R. §§ 3.160(d), 19.118, 19.153 (1981).

2.  Evidence received since the January 1981 rating decision 
is new and material; the claim of entitlement to service 
connection for a right knee disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's right knee 
disability claim and remands it for further development.  
Thus, no discussion of VA's duties to notify and assist is 
required.  

In an unappealed January 1981 rating decision, the RO denied 
service connection for "subluxing patella" on the basis that 
the right knee disability preexisted service and that no 
permanent aggravation was incurred during his period of 
active duty or subsequent periods of ACDUTRA.

The evidence of record at the time of the January 1981 rating 
decision consisted of  service treatment records, including 
notation of a prominent anterior tibial insertion on both his 
July 1969 induction examination and February 1973 separation 
examination.  Significantly, the induction examination report 
noted a history of Osgood-Schlatter disease, which the RO 
relied on in determining that the Veteran's knee condition 
preexisted service.  The evidence also included incomplete 
Army National Guard records which indicated a June 1980 
injury diagnosed as possible right patellar subluxation as 
well as the report of a September 1980 VA medical 
examination.

The Veteran filed a notice of disagreement with the January 
1981 decision in February 1981.  A statement of the case was 
issued in February 1982, but the Veteran indicated that he 
did not "take issue" with the decision in his March 1982 VA 
Form 9.  Because the Veteran did not file a timely 
substantive appeal with the January 1981 determination, the 
denial of his claim of service connection for right knee 
disability became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002) (formerly 38 U.S.C.A § 4005 
(1976)); 38 C.F.R. §§ 3.160(d), 19.118, 19.153 (1981).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Pertinent 
regulations define new and material evidence as evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it has to be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The Veteran filed to reopen his service connection claim in 
June 2001.  At that time, there was no requirement that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitting sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), reviewing the history of former section 38 
C.F.R. § 3.156(a), including comments by the Secretary 
submitted at the time the regulation was proposed, concluded 
that the definition emphasized the importance of a complete 
record rather than a showing that the evidence would warrant 
a revision of a previous decision.  Id. at 1363.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
was to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Here, the evidence associated with the claims folder since 
the April 1981 rating action includes private and VA medical 
records reflecting complaint, treatment and diagnoses of a 
right knee disability.  Significantly, private treatment 
records dated in May 2002 indicate that the Veteran sustained 
subsequent injuries to the right knee in October 1988 and 
April 2002.  The newly received evidence also includes a May 
2005 private physician letter indicating that the Veteran 
related a right knee condition which caused chronic pain for 
30 years.  A second private physician letter dated in May 
2005 opined that the Veteran's persistent right knee 
discomfort, which appeared to be interarticular, had 
absolutely nothing to do with Osgood-Schlatter disease, which 
is an apophyseal irritation of the proximal tibial growth 
plates seen in adolescence and eventually burns itself out 
leaving a prominence anteriorly in the region of the tibial 
tubercle.  Rather, the physician indicated that the Veteran's 
symptomatology is interarticular, consisting of popping, 
snapping, and cracking. 

In light of the basis of the RO's January 1981 rating 
decision, which denied the Veteran's claim after finding that 
his knee disability was caused by Osgood-Schlatter disease 
which preexisted service, the Board finds that the evidence, 
particularly the May 2005 private physician letter ruling out 
Osgood-Schlatter disease as the cause of his right knee 
disability, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, the claim is reopened.  


ORDER

New and material evidence to reopen claim of service 
connection for right knee disability has been presented; to 
this extent, the appeal is granted.


REMAND

The evidence shows that the Veteran was noted to have a 
prominent anterior tibial insertion in both his July 1969 
induction examination and February 1973 separation 
examination.  In addition, treatment records from his time 
with the New York Army National Guard reveal that he 
sustained a right knee injury in June 1980.  However it is 
not clear from the record whether this injury was sustained 
during a period of ACDUTRA.  Private medical record also 
reveal that the Veteran injured his right knee in October 
1988 and April 2002.  

The Veteran has been diagnosed with degenerative joint 
disease, synovitis, tear of the medial meniscus, and 
chondromalacia, and underwent arthroscopic surgery of the 
right knee in 1988.  Private medical opinions indicate that 
the Veteran's current right knee symptomatology is not 
related to any Osgood-Schlatter disease that preexisted 
service.  As Osgood-Schlatter disease was attributed as the 
cause of the Veteran's right knee symptomatology in the 
original denial of his claim, and given the Veteran's 
complaints of a continuity of right knee pathology since 
service, the Board finds that he must be afforded a VA 
examination to determine whether he has a right knee 
disability that is related to or had its onset during 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, efforts should be made to obtain the Veteran's 
complete Army National Guard records, to include any periods 
of ACDUTRA and inactive duty training (INACDUTRA), since the 
applicable laws and regulations permit service connection 
only for a disability resulting from a disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training.  See 38 U.S.C.A. § 101(22),(23),(24) 
(West 1991); 38 C.F.R. § 3.6 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA 
medical treatment records of the Veteran 
dated since January 2006.

2.  The RO/AMC should utilize all 
available resources, to include the 
assistance of the Office of the Adjutant 
General, New York Army National Guard, to 
ascertain the appellant's duty status (to 
obtain specific delineation of periods of 
ACDUTRA and INACDUTRA).  All efforts in 
this regard should clearly be documented 
in the claims file, to help avoid a 
further remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).

3.	After obtaining the above records, the 
RO/AMC should afford the Veteran an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that he has a right knee disability that 
is related to or had its onset during 
service.  The claims file should be made 
available to the examiner, who is asked to 
review it.  The examiner should diagnose 
all right knee disabilities found to be 
present, and is requested to opine as to 
whether it is at least as likely as not 
that any right knee disability found to be 
present had its onset in, or is related 
to, service, and in particular, to the 
documented in-service notations of right 
knee symptomatology.  

The examiner is also requested to address 
whether any right knee disability 
identified during the Veteran's period of 
service existed prior to his entrance into 
active service. 

If so, the approximate date of onset of 
any such disability should be estimated. 
Additionally, if a right knee disability 
did, in fact, exist prior to the Veteran's 
period of active service, the examiner is 
asked to indicate whether any such 
disability increased in severity during 
such period of active service; whether the 
Veteran sustained temporary or 
intermittent symptoms associated with the 
disability during service; and whether 
there was a permanent worsening of the 
underlying pathology of any such 
disability due to or during service.  If 
there was in increase disability, the 
degree of additional disability 
attributable to service should be 
identified.  If an increase in a pre-
existing right knee disability is 
identified, the examiner should indicate 
whether this was the result of the natural 
progression of the pre-existing disorder.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  In rendering this opinion, the VA 
examiner is asked to make reference to the 
private physician opinions dated in May 
2005, as well as the June 1980, October 
1988, and April 2002 right knee injuries 
documented in the claims folder, and 
reconcile any  contradictory evidence 
regarding the above.

4.  The RO/AMC shall review the Veteran's 
claim file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Specific attention 
is directed to the requested examination 
report.  The RO/AMC shall ensure that the 
medical report is complete and in full 
compliance with the above directives. If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.

5.  The RO/AMC shall readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations,  and in 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


